Citation Nr: 0530550	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-05 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hepatitis with 
liver malfunction.

2.  Entitlement to service connection for anemia, to include 
secondary to hepatitis with liver malfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her spouse



ATTORNEY FOR THE BOARD

Jonathan Hager, Associate Counsel


INTRODUCTION

The veteran had active service from November 1970 to November 
1973.

This matter initially came to the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Little Rock, Arkansas.  

After the veteran and her husband testified at an April 2003 
Travel Board hearing before the undersigned Veterans Law 
Judge (VLJ) of the Board, the Board in October 2003 remanded 
the claim for additional development, including requesting 
additional information regarding private treatment records, 
complying with the Veterans Claims Assistance Act of 2000 
(VCAA), and affording the veteran a VA examination as to the 
etiology of any liver malfunction, hepatitis, and anemia.  
The requested development has taken place, and the Board will 
therefore decide the claims.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).


FINDINGS OF FACT

1.  The preponderance of the competent, probative evidence of 
record reflects that the veteran's in-service hepatitis was 
acute and transitory and resolved without residual 
disability, and that there was no continuity of 
symptomatology or other indication that any current symptoms 
such as elevated liver enzymes are indicative of hepatitis or 
related to service.

2.  As hepatitis is not service-connected, anemia cannot be 
service-connected as proximately due to, the result of, or 
aggravated by, hepatitis; moreover, the preponderance of the 
competent, probative evidence of record reflects that the 
veteran did not have anemia in service, this disorder arose 
many years thereafter, and it is not otherwise related to the 
veteran's acute hepatitis in service or otherwise related to 
service.


CONCLUSIONS OF LAW

1.  Chronic hepatitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  Anemia was not incurred in or aggravated by service, and 
is not proximately due to, the result of, or aggravated by a 
service-connected disorder.  Primary anemia may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) 
(2005); Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002), and its 
implementing regulations, redefine VA's obligations with 
respect to its duty to assist and include an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In 
Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
revisited the notice requirements imposed upon VA by the 
VCAA.  The Court addressed both the timing and content of 
these notice requirements.  Id. at 119-121.  In VAOPGCPREC 7-
2004 (July 16, 2004), VA's Office of General Counsel (GC) 
undertook to explain the holding of Pelegrini.  The Board is 
bound by the precedent opinions of VA's General Counsel as 
the chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005).  The Court in 
Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. at 110.  
According to GC, Pelegrini did not require that VCAA 
notification contain any specific "magic words," and 
allowed for the VCAA notification requirements to be 
satisfied by a document such as a statement of the case (SOC) 
or supplemental statement of the case (SSOC), as long as the 
document meets the four content requirements listed above.  
VAOPGCPREC 7-2004, at 3.  See also Mayfield, 19 Vet. App. at 
126 ("Although the Secretary could most efficiently and 
fully comply with §3.159(b)(1) by using the exact language of 
the regulation in any notice provided to a claimant, there is 
no requirement that the precise words of the regulation be 
included for notice to be complying").

The RO failed to meet the timing of notice requirement in the 
instant case.  In response to the veteran's August 2001 
claims, the RO sent a November 2001 letter, but this letter 
did not discuss the VCAA or its duties to notify and assist 
the veteran.  The RO did not send a letter with this 
information until after its January 2002 denial of the 
veteran's claims.  However, VA remedied this timing-of-notice 
error "by affording [the veteran] a meaningful opportunity 
to participate effectively in the processing of her claim."  
Mayfield, 19 Vet. App. at 128.  The Appeals Management Center 
(AMC) sent December 2003 and July 2004 letters explaining 
that it was working on the veteran's claims for service 
connection for hepatitis with liver malfunction and for 
anemia including secondary to hepatitis with liver 
malfunction and explained what the veteran had to show to 
establish entitlement to service connection on a direct 
incurrence basis.  The AMC did not explain what the veteran 
had to show to establish entitlement to secondary service 
connection, but, as explained below, because the Board is 
denying service connection for hepatitis in this decision, 
the claim for anemia secondary to this disorder must be 
denied as a matter of law, Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994), and therefore any error in not explaining the 
service connection principles applicable to this claim is 
harmless.  The RO also explained the respective 
responsibilities of the veteran and VA in obtaining evidence 
in support of her claims.  The AMC also wrote in its July 
2004 letter: "If there is any other evidence or information 
that you think will support your appeal, please let us know.  
If the evidence is in your possession, please send it to 
us."  In addition the RO and AMC included in the April 2002 
SOC and July 2005 SSOC the text of VCAA implementing 
regulation 38 C.F.R. § 3.159.  Cf. Valiao v. Principi, 
17 Vet. App. 229, 232 (2003) (noting Board's failure to 
discuss whether RO's decision and SOC satisfied VCAA 
requirements in the absence of letter explaining VCAA).

The AMC's December 2003 and July 2004 letters and the RO's 
and AMC's SOC and SSOC, with associated correspondence, 
constituted subsequent VA process that afforded the veteran a 
meaningful opportunity to participate effectively in the 
processing of her claim.  Thus, not only has the veteran been 
provided with every opportunity to submit evidence and 
argument in support of her claim and to respond to VA 
notices, but the actions taken by VA essentially cured any 
error in the timing of VCAA notice and satisfied the purpose 
behind the notice requirement.  It is therefore not 
prejudicial for the Board to proceed to decide this appeal.

In addition, as instructed by the Board, the AMC in its 
December 2003 letter requested the address of the physician 
whom the veteran indicated at the Travel Board hearing had 
relevant private treatment records, as well as authorization 
for release of this information, but the veteran did not 
respond to this request.  The AMC again gave the veteran an 
opportunity to submit additional evidence in its July 2004 
letter, and the veteran again did not provide any information 
regarding the private treatment records or any other records.  
The RO therefore was not obligated to pursue these records.  
38 C.F.R. § 3.159(c)(1)(i),(ii) (2005) (veteran must 
cooperate fully with VA's reasonable efforts to obtain 
relevant non-Federal records, including providing enough 
information to identify and locate the existing records and 
authorizing release of records); see also Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991) ("The duty to assist is not 
always a one-way street.").  Also pursuant to the Board's 
instructions, the RO afforded the veteran a new VA 
examination as to the etiology of her claimed disorders.  
Moreover, the RO has obtained all identified VA treatment 
records, and there is no indication that any other treatment 
records exist that should be requested, or that any pertinent 
evidence has not been received, other than the private 
treatment records which the veteran has not provided 
sufficient information to enable VA to request them.  VA thus 
complied with the VCAA's duty to assist provisions and their 
implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claims.

Service connection may be granted for disability resulting 
from a disease contracted or an injury sustained while on 
active duty in the military, or for a disability that is 
proximately due to or the result of an already service-
connected condition.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. § 3.303(a), 3.310 (2005).  Where a veteran's service-
connected disability aggravates, but is not the proximate 
cause of, a non-service-connected disability, service 
connection may be granted for that increment in severity of 
the non-service-connected disability attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 445, 448 (1995).

When a disease is shown to be chronic in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).  When such chronicity in service is not adequately 
supported, or may be legitimately questioned, a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2005).  Service 
connection also is permissible for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, indicates the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

Primary anemia may be presumed to have been incurred in 
service where manifested to a compensable degree within 1 
year following separation from qualifying service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A May 1972 in-service hospital discharge summary indicates 
that while hospitalized from April to May 1972, the veteran 
was diagnosed with anicteric hepatitis, which was confirmed 
by subsequent laboratory studies.  After two weeks 
convalescent leave, the veteran indicated that she had 
remained asymptomatic and in no distress.  Repeat liver 
function tests showed improvement of her abnormal SGOT and 
LDH levels.  The summary indicated "anicteric hepatitis, 
resolved."  A subsequent May 1972 treatment note noted that 
the veteran was had been hospitalized with hepatitis and 
diagnosed her symptoms of malaise, fatigue, and intermittent 
abdominal pain as uremic syndrome.  A February 1973 note 
assessing complaints of back pain and nausea ruled out a 
relapse of hepatitis.  The November 1973 separation 
examination indicated that all systems were normal, including 
the endocrine system, and the veteran noted without comment 
her hospitalization for hepatitis on the contemporaneous 
report of medical history.  

Thus, the SMRs reflect that the veteran did not have chronic 
hepatitis or liver malfunction in service, but, rather, that 
the hepatitis was acute and transitory and resolved without 
residual disability, with subsequent symptoms not being 
attributed to this disorder.  Nor is there competent evidence 
of continuity of symptomatology, as the VA outpatient 
treatment (VAOPT) records since service do not contain a 
diagnosis of hepatitis or residuals thereof, as opposed to 
notations such as those of December 1998 and August 1999 of a 
history of hepatitis provided by the veteran.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care 
professional).

After service, a March 1998 VAOPT note indicated elevated 
levels of alkaline phosphatase, but liver involvement was 
ruled out as a cause of these elevated levels.  In addition, 
significantly elevated liver function was noted in March 
2003, but the August 2004 VA examiner, after reviewing the 
claims file and examining the veteran, characterized this as 
intermittent elevation of liver enzymes of undetermined 
etiology.  The August 2004 VA examiner also concluded that 
the veteran's hepatitis in service was definitely acute and 
likely hepatitis A.  He based this conclusion on the negative 
hepatitis B and C antibody tests of August 2004 (which he 
stated were done in December 2003), and the March 1998 
hepatic ultrasound (said by the VA examiner to have been in 
May 2003), which diagnosed hepatic duct obstruction probably 
due to retained stone.  Thus, the August 2004 VA examiner's 
conclusions, based on his analysis of the pertinent medical 
records and examination findings, indicate that the veteran's 
in-service hepatitis was acute and transitory and resolved 
without residual disability.  Cf. Grover v. West, 12 Vet. 
App. 109, 112 (1999) (a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence); Miller v. West, 
11 Vet. App. 345, 348 (1998) (a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record).

In sum, the preponderance of the competent, probative 
evidence of record reflects that the veteran's in-service 
hepatitis was not chronic, but, rather, acute and transitory 
and resolved without residual disability, and that there was 
no continuity of symptomatology or indication that that the 
veteran has hepatitis or any other liver-related disability 
that is related to service.  The benefit-of-the-doubt 
doctrine is therefore not for application, and the claim for 
service connection for hepatitis with liver malfunction must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Alemany v. Brown, 9 Vet. App. 518, 519-20 
(1996).

As to the claim for service connection for anemia secondary 
to hepatitis with liver malfunction, because the Board found 
above that the veteran's hepatitis with liver malfunction is 
not service-connected, she cannot, as a matter of law, 
receive service connection for anemia as proximately due to, 
the result of, or aggravated by, this disorder.  See 
38 C.F.R. § 3.310(a)(2005) (providing for service connection 
where a disability is proximately due to or the result of a 
service-connected disease or injury); Sabonis v. Brown, 6 
Vet. App. at 430 (where the law and not the evidence is 
dispositive, the claim should be denied as a matter of law).  
Moreover, although the veteran has been diagnosed with 
anemia, there is no indication of this disorder in service or 
on the separation examination, and the first clinical 
evidence of this disorder appears to be in a February 1998 
VAOPT note more than twenty-four years after service.  Thus, 
there is no evidence of chronic anemia in service or 
continuity of symptomatology of this disorder since service.  
Nor is there any other indication that it is related to 
service, as the August 2004 VA examiner did not note any 
relationship of the anemia to service and found that it was 
not related to the veteran's previous in-service hepatitis or 
abnormal liver function studies.  Finally, primary anemia was 
not shown within 1 year following separation from service.

Thus, the preponderance of the competent, probative evidence 
of record reflects that the veteran did not have chronic 
anemia in service, and there is no continuity of 
symptomatology of this disorder or other relationship between 
it and the veteran's military service.  Moreover, the veteran 
is not entitled to service connection for anemia secondary to 
hepatitis with liver malfunction as a matter of law because 
the hepatitis is not service-connected.  The benefit-of-the-
doubt doctrine is therefore not for application, and the 
claim for service connection for anemia must be denied on 
both a direct and secondary basis.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005); Alemany v. Brown, 9 
Vet. App. 518, 519-20 (1996); Sabonis v. Brown, 6 Vet. App. 
at 430.


ORDER

The claim for service connection for hepatitis with liver 
malfunction is denied.

The claim for service connection for anemia, to include 
secondary to hepatitis with liver malfunction, is denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


